PER CURIAM.
Claimant in this worker’s compensation case seeks compensation for an alleged aggravation of a compensable injury. Claimant suffered a minor compensable injury on January 8, 1973, for which he briefly received chiropractic treatment. He suffered no time loss and the claim was closed without an award for any temporary or permanent disability. Claimant continued working without interruption until January 25, 1974, at which time he quit. He has not worked since. He has a severe psychological problem but, as did the referee, Board and circuit court, we find that there is no evidence that it was caused by or contributed to by his 1973 injury.
Affirmed.